Ola-rtc, J.,
concurring. When this cause was here before (127 N. C., 190; 80 Am. St. Rep., 791), two members of the Court dissented, giving as one ground of dissent that the causa litis being a judgment for future alimony, was inter*145locutory and an action could not be maintained thereon, citing Lynde v. Lynde, 162 N. Y., 418; 48 L. R. A., 679; 76 Am. St. Rep., 322, which has been since sustained on writ of error, 181 U. S., 183. But the majority of this Court sustained plaintiffs contention that it was a final judgment, and, therefore, an action could be maintained upon it. Now that the defendant has obtained his discharge in bankruptcy, the plaintiff is again before the Court- contending that the Lllinois judgment for alimony was not a final judgment, and hence the discharge in bankruptcy does not release defendant’s liability. In view of the subsequent decision of the Federal Supreme Court aho-ve cited, it may be said here that if this matter were before us on a rehearing we would reverse our former decision, but-that decision is the law of this case, for a rehearing is not admissible under the form of another appeal. Perry v. Railroad, 129 N. C., 333, and cases there cited.
But the plaintiff is in nowise hurt. Could we, on this second appeal, reverse our former decision and hold the Illinois judgment interlocutory, this action must be dismissed. Adhering, as we must, to that decision as the law of this case, the Illinois judgment is a final judgment, and the defendant is protected by the discharge in bankruptcy. So' quacunque via this long litigation is at an end.
Coos, J., concurs in the concurring opinion of Olame, J.